PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


DENNIS P. GLYNN,                      
               Plaintiff-Appellant,
               v.
EDO CORPORATION; IMPACT
SCIENCE & TECHNOLOGY, INC.,
             Defendants-Appellees,        No. 12-1160
               and
MICHAEL CAPRARIO; FOSTER-
MILLER, INC.; DEAN PUZZO; JAMES
D. MARTIN; CADQAL DEVELOPMENT,
INC.,
                      Defendants.
                                      
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
         J. Frederick Motz, Senior District Judge.
                   (1:07-cv-01660-JFM)

                Argued: December 4, 2012

                 Decided: March 21, 2013

 Before GREGORY, AGEE, and WYNN, Circuit Judges.



Affirmed by published opinion. Judge Gregory wrote the
opinion, in which Judge Agee and Judge Wynn joined.
2                GLYNN v. EDO CORPORATION
                         COUNSEL

ARGUED: Adam Augustine Carter, THE EMPLOYMENT
LAW GROUP, PC, Washington, D.C., for Appellant. William
G. Miossi, WINSTON & STRAWN, LLP, Washington, D.C.,
for Appellees. ON BRIEF: R. Scott Oswald, THE EMPLOY-
MENT LAW GROUP, PC, Washington, D.C., for Appellant.
Ryan S. Spiegel, Alia Ornstein, WINSTON & STRAWN,
LLP, Washington, D.C., for Appellees.


                         OPINION

GREGORY, Circuit Judge:

   In this False Claims Act ("FCA"), 31 U.S.C. §§ 3729 -
3733, retaliation action, Plaintiff-Appellant Dennis Glynn
("Glynn") argues that Defendant-Appellee Impact Science &
Technology ("IST") and its parent company, EDO Corpora-
tion, fired Glynn because he reported IST to the government
for what he believed to be fraudulent conduct. We agree with
the district court that Glynn was not engaged in activity that
qualified him for protection under the FCA’s anti-retaliation
provision and affirm the grant of summary judgment to
Appellees.

                              I.

   IST is a New Hampshire corporation that designs and man-
ufactures counter-improvised explosive devices ("C-IEDs")
for the United States government. IST hired Glynn in 2004 as
an engineer after purchasing his company, Dedicated Elec-
tronics, Inc., which had previously consulted for IST. IST’s
line of C-IEDs includes Mobile Multi-Band Jammer systems
("MMBJs"). MMBJs jam the frequencies used to detonate the
improvised explosive devices ("IEDs") that have been used
with devastating effect on American troops in the wars in Iraq
and Afghanistan.
                 GLYNN v. EDO CORPORATION                    3
   Beginning in 2004, Glynn made numerous recommenda-
tions and complaints to his supervisor, Dean Puzzo, IST’s
Director of Information Warfare Programs, and Scott Traurig,
IST’s Senior Principal Systems Engineering Manager, related
to what he perceived as the failure of MMBJ devices to func-
tion properly at elevated temperatures. He also complained he
was not receiving clear guidance about what specifications the
MMBJs were supposed to meet and that there was insufficient
screening conducted on the equipment. Specifically, Glynn
spoke with Traurig at least six times about the need for better
specifications and temperature testing. At one point, Traurig
responded that IST does not use specifications because IST
has to "operate on the fly."

   In April 2005, IST’s government customer ("Government
Customer") discovered that IST had failed to put a finalized
testing plan in place and communicated to IST that its failure
was "unacceptable." In August 2005, Glynn sent an email to
Puzzo, Caprario, and Traurig explaining the temperature
issues hobbling the jammers. He recommended a particular
test to determine whether the MMBJs were operating cor-
rectly. Puzzo responded by email and communicated to
Caprario and Traurig that "we should look at Dennis’s recom-
mendation very seriously."

   The remainder of the facts pertinent to this case took place
in 2006. In May of that year, Glynn was instructed to conduct
testing on the Multi-Band Tunable Noise Source module
("MBTNS") used in the MMBJs. These modules are an
important component of the MMBJs that are designed to emit
a radiofrequency that jams the receivers of nearby IEDs.
Traurig instructed Glynn to pass the MBTNSs only if they
performed adequately at 85 degrees Celsius. Glynn viewed
Traurig’s 85-degree threshold as arbitrary, however, and
chose to calculate his own threshold. Although the MBTNSs
did not meet the 85-degree threshold Traurig had set, Glynn
chose to pass them.
4                GLYNN v. EDO CORPORATION
   Further temperature testing on the MBTNSs in June
revealed that one of the frequency channels, the "E-band,"
may generate inadequate output power under elevated temper-
atures to jam IED detonation signals covered by that band. To
fix the problem, IST placed a corrective temperature compo-
nent into the system. However, IST only applied this fix to
units still in stock and not to the 800 jammers already in the
field. Glynn asked Caprario to recall the MMBJs that had
already been shipped and were active in the field so that IST
could install the corrective component. Glynn also asked
Caprario to inform the Government Customer of the tempera-
ture concerns. Caprario did neither. According to Glynn,
Caprario stated that he did not want to "upset the apple cart
right now," a reference, Glynn contends, to the $120 million
EDO acquisition deal that was in the works at the time and
was due to close in September. IST insists Caprario explained
to Glynn that he would not recall any MMBJs because the
MBTNS temperature issue posed no risk to the overall perfor-
mance of the MMBJs.

   Also in June, Glynn asked various managers at IST if he
could see copies of the MMBJ contracts. On June 9, Glynn
met with Lewis Dokmo, IST’s Vice President, and stated his
team was having trouble "sleeping at night" because of con-
cern they were not producing their product according to con-
tract specifications and could be endangering people’s lives.
Glynn expressed his opinion that the three people between
Glynn and Dokmo on the IST chain of command (Traurig,
Caprario, and Puzzo) were "arrogant pricks" who were spoon-
feeding him misleading information. Dokmo told Glynn he
could see the contracts only if he put his request in writing.
However, Glynn never submitted a written request. Through-
out the summer of 2006, Glynn raised his concerns to multi-
ple people in the company about temperature issues with the
MBTNS module and output power on the E-band.

  On September 13, Glynn contacted Assistant U.S. Attorney
Philip Halpern and told Halpern that he thought IST "was
                 GLYNN v. EDO CORPORATION                    5
shipping systems that . . . were putting our troops in jeop-
ardy." Halpern connected him with FBI Agent Maurice Hat-
tier. In a September 15 response to an e-mail entitled
"Suspected Contract Fraud," Glynn stated, "[i]t is my opinion
that Caprario, Traurig, and Puzzo are putting lives at risk by
ignoring the temperature problems with the MMBJ systems.
They all directly benefited financially from the decision to do
so with the recent sale of the company." Agent Hattier
referred Glynn to Agent Benjamin Hochberger of the Depart-
ment of Defense Criminal Investigative Service, with whom
Glynn communicated between September 2006 and February
2007. Beyond the concerns related to the functionality of
MMBJs under elevated temperatures, Glynn also noted IST’s
perceived failure to create or implement a quality assurance
plan ("QAP") for the MMBJs and alleged that IST was fraud-
ulent in its billing practices.

   On September 20, Glynn told Philip Joseph, a manager at
IST, that he had reported the delivery of "faulty systems" to
the government. Even though Glynn asked Joseph to keep the
matter confidential, Joseph alerted IST management to
Glynn’s report on September 27. The next day, Caprario con-
tacted the Government Customer to explain that one of IST’s
employees had made an allegation about the MMBJs.

   In October, the Government Customer performed two
rounds of testing on the MMBJs. Testing on October 4
revealed that MMBJs still in stock at IST that contained tem-
perature compensation pads performed well overall. However,
Glynn later told Agent Hochberger that IST did not inform the
Government Customer that these units had a temperature
compensation pad while units in the field did not. After Glynn
explained the discrepancy, the Government Customer shipped
units back from the field and conducted a second round of
testing on October 20. This testing revealed that MMBJs that
did not contain temperature compensation pads suffered a
nine percent reduction in effective range. However, the gov-
ernment did not consider this range reduction significant, and
6                GLYNN v. EDO CORPORATION
concluded that these units also passed testing. Nonetheless, in
direct contravention of the Government Customer’s own
determination, Glynn insists these units shipped from the field
failed testing.

   Glynn alleges IST made the decision to terminate him on
October 13, just two weeks after IST learned of Glynn’s dis-
closure. He claims IST decided to keep him on through
December because they needed him to finish work on an
important new module they hoped would replace the
MBTNS. IST terminated Glynn on December 14, 2006.

  In 2007, Glynn sued IST and EDO for unlawful retaliation
under the FCA and other claims not at issue on appeal. On
cross-motions for summary judgment, the district court denied
Glynn’s motion and granted IST’s motion. Glynn timely
appeals the district court’s grant of summary judgment against
him.

                              II.

   We review a district court’s grant of a motion for summary
judgment de novo, applying the same legal standards as the
district court. Nader v. Blair, 549 F.3d 953, 958 (4th Cir.
2008). Summary judgment is only appropriate where there is
no genuine issue of material fact and the movant is entitled to
judgment as a matter of law. Id. In determining whether a
genuine issue of material fact exists, we view the facts and
draw all reasonable inferences in the light most favorable to
the non-moving party. Bonds v. Leavitt, 629 F.3d 369, 380
(4th Cir. 2011). However, the non-moving party cannot solely
rely on "mere allegations or denials of [his] pleadings."
Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d
514, 522 (4th Cir. 2003). He must set forth specific facts that
go beyond the "mere existence of a scintilla of evidence."
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
                  GLYNN v. EDO CORPORATION                     7
                              III.

   The FCA is designed to discourage contractor fraud against
the federal government. Mann v. Heckler Koch Defense, Inc.,
630 F.3d 338, 342 (4th Cir. 2010). Under the FCA, private
parties can bring qui tam actions in the name of the United
States to enforce the provisions of the statute. 31 U.S.C.
§ 3730(b). In 1986, Congress amended the FCA to include an
anti-retaliation provision to protect whistleblowers. False
Claims Amendments Act, Pub. L. No. 99-562, 100 Stat. 3153
(1986) (codified as amended at 31 U.S.C. § 3730(h)(1)). This
provision provides an action to:

    Any employee . . . discharged, demoted, suspended,
    threatened, harassed, or in any other manner discrim-
    inated against in the terms and conditions of employ-
    ment because of lawful acts done by the employee
    . . . in furtherance of an action under this section
    ....

31 U.S.C. § 3730(h)(1).

   A successful claim for retaliation under § 3730(h) requires
that the plaintiff establish three basic elements: (1) he
engaged in "protected activity" by acting in furtherance of a
qui tam suit; (2) his employer knew of these acts; and (3) his
employer took adverse action against him as a result of these
acts. Zahodnick v. Int’l Bus. Mach. Corp., 135 F.3d 911, 914
(4th Cir. 1997). While the district court decided against Glynn
on each of these three prongs, we limit our inquiry to the first
prong because our finding that Glynn failed to offer sufficient
evidence to establish he engaged in protected activity is dis-
positive in this case.

   In his attempt to satisfy the first prong of a FCA retaliation
claim, Glynn puts forward three theories: (1) he investigated
and opposed IST’s provision of defective MMBJ devices to
the Government Customer; (2) he investigated and opposed
8                  GLYNN v. EDO CORPORATION
IST’s false certification of compliance with the requirements
in the MMBJ contract; and (3) he initiated government inves-
tigation of IST’s fraudulent conduct. We discuss these theo-
ries in order below.

                                A.

   Glynn first argues that he engaged in protected activity
because he was investigating a potentially fraudulent act—
namely that of a contractor, IST, knowingly supplying the
government a substandard product. An employee need not file
an actual qui tam suit to satisfy the first prong of the three-
part FCA anti-retaliation test. Mann, 630 F.3d at 343. Because
the statute protects acts "in furtherance" of a qui tam suit,
actionable retaliation can occur while employees are investi-
gating or "collecting information about a possible fraud,
before they have put all the pieces of the puzzle together." Id.
at 343-44 (quoting United States ex rel. Yesudian v. Howard
Univ., 153 F.3d 731, 740 (D.C. Cir. 1998)). We apply the
objective "distinct possibility" standard to determine whether
an employee has engaged in protected activity. Eberhardt v.
Integrated Design & Const., Inc., 167 F.3d 861, 869 (4th Cir.
1999). To pass muster under the distinct possibility standard,
a plaintiff must be investigating "matters that reasonably
could lead to a viable FCA action." Id. The employee’s inves-
tigation must concern "false or fraudulent claims" or it is not
protected activity under the FCA. Id. at 868.

   There is little disagreement that Glynn diagnosed a problem
with how the MBTNS modules reacted under elevated tem-
peratures, helped to develop the temperature compensation
pads as a fix for that problem, and then, adamantly disagreed
with IST’s decision not to recall the units in the field to install
the compensation pads. He made numerous reports, recom-
mendations, and complaints to various managers establishing
his position that IST was putting troops at imminent risk by
failing to recall and revamp the units in the field. Courts have
held that internal reporting can rise to the level of protected
                  GLYNN v. EDO CORPORATION                    9
activity. See, e.g., McKenzie v. BellSouth Telecomms., Inc.,
219 F.3d 508, 514-16 (6th Cir. 2000); Yesudian, 153 F.3d at
741 n.9. However, as noted above, the employee must be
reporting an act that reasonably could lead to a viable FCA
lawsuit. Eberhardt, 167 F.3d at 869. Herein lies the problem
with Glynn’s argument: The temperature issue Glynn diag-
nosed and reported was not severe enough in degree to trigger
any contractual obligation on IST’s behalf.

   The June 2006 testing that Glynn called for was module-
level testing, not system-level testing. Traurig explained in a
deposition that this module-level testing revealed that the E-
band output under elevated temperatures was causing too
many MBTNSs to fail their module-level tests prior to
system-level assembly. However, the E-band power output
problem did not create system-level failure. Indeed, the addi-
tion of the temperature compensation pads after the June test-
ing may have improved the module and, as a result, the final
product. But, as described below, the systems as a whole still
met the Government Customer’s standards.

  There is a pivotal distinction here between the iterative pro-
cess of product improvement and fatal performance flaws.
Product improvement is part of the natural process of research
and development. The diagnosis of a problem and subsequent
adaptation is mere product improvement if the problem does
not cause the product to fall below contractual standards of
performance. A fatal performance problem, on the other hand,
would cause the product to fail contractual standards.

  We must safeguard a contractor’s ability to make iterative
improvements without compromising the utility of the prod-
uct in the field at the time. As the district court noted, "the
MMBJ devices were part of a quick-reaction design, develop-
ment, and deployment process." Glynn v. Impact Sci. & Tech.,
Inc., 807 F. Supp. 2d 391, 407 (D. Md. 2011). It would be
unreasonable and counter-productive to expect IST to pull
units out of the field every time engineers such as Glynn iden-
10                GLYNN v. EDO CORPORATION
tify a snag or a potential improvement in the product. Such an
extreme policy would cause unnecessary interruption in the
use of these life-saving devices and lead to astronomical cost
increases. A recall makes sense only if the system as a whole
fails to pass muster, and here it did not.

   Glynn argues that his extensive experience and unique
knowledge of these devices substantiated a belief that the
temperature problem he diagnosed was a fatal performance
issue. The facts undermine his reasoning. First, Glynn himself
directed an IST employee to pass an MBTNS module through
temperature testing in May 2006 even though it performed at
less than 85 degrees Celsius because he knew that it would
not compromise the overall system’s ability to meet specifica-
tions. His decision to give the green light establishes that he
understood that the module-level shortcomings they were
dealing with did not translate into system-level dysfunction.

   Second, the October 2006 government testing in response
to Glynn’s relating activity does not bear out his allegations
that the temperature issues caused performance failure. There
were two rounds of government testing in October. The first
round tested units still in IST’s stock with temperature com-
pensation pads in place. The second round tested units
recalled from the field that did not have the temperature com-
pensation pads in place. While there was some reduction in
power output and several amplifier failures, the government
did not find that any of the units in either round of testing
failed at the system level. In fact, Glynn appeared to acknowl-
edge there was no performance issue with the MMBJs in an
e-mail to Agent Hochberger after he learned of the testing
results: "I was . . . told . . . that there were failures of units
in the E-Band of 1 to 2 dB. To put this in perspective, it is not
a significant deviation from the specification and I am sure
that [the Government Customer] was pleased with that fact."

   Nonetheless, Glynn clings to the unsupported assertion that
the MMBJs "failed" the October tests. He urges this Court to
                  GLYNN v. EDO CORPORATION                   11
find that his characterization of the October tests creates a
genuine issue of material fact that a jury should resolve. It
would be unreasonable for a jury to find this was a perfor-
mance issue when all evidence, except for Glynn’s own opin-
ion on the matter, points to a conclusion that this was a
product improvement issue. See Guinness PLC v. Ward, 955
F.2d 875, 901 (4th Cir. 1992) (holding that "conclusory alle-
gations and speculative assertions . . . without further legiti-
mate support clearly does not suffice" to create a genuine
issue of material fact). Federal Rule of Civil Procedure 56
requires that the non-moving party in a motion for summary
judgment set forth specific facts showing there is a genuine
issue for trial. Anderson, 477 U.S. at 250. Glynn has not set
forth facts, but opinions. The factual evidence in this case,
particularly the test results, contradict his opinions. As such,
we hold Glynn’s purported investigation activities did not
raise a distinct possibility of a viable FCA action and are not
protected.

                              B.

   Next, Glynn argues he engaged in protected activity in fur-
therance of a qui tam suit based on IST’s alleged false certifi-
cation of compliance with government contracts. In particular,
Glynn alleges that IST falsely certified that it had complied
with contractual obligations to report defects to the Govern-
ment Customer and that it maintained a quality assurance
plan. To establish liability under a false certification theory,
the plaintiff must show that "a government contract or pro-
gram required compliance with certain conditions as a prereq-
uisite to a government benefit, payment, or program; the
defendant failed to comply with those conditions; and the
defendant falsely certified that it had complied with the condi-
tions in order to induce the government benefit." Harrison v.
Westinghouse Savannah River Co., 176 F.3d 776, 786 (4th
Cir. 1999).

 As explained above, the temperature-related issues with the
MBTNS modules were product improvement problems that
12                GLYNN v. EDO CORPORATION
did not trigger any reporting requirement. IST was only con-
tractually required to report performance issues to the Gov-
ernment Customer. Our conclusion on this point defeats any
claim that IST falsely certified compliance by failing to report
the temperature issues to the Government Customer.

   However, we need to separately address the false certifica-
tion claim in the context of the QAP. The district court found
that Glynn’s false certification theory was essentially dead on
arrival because he never actually reviewed the contracts.
While Glynn did ask to see the contracts during a meeting
with Lewis Dokmo, Dokmo told Glynn that he would have to
put the request in writing—a step Glynn never took. Nonethe-
less, Glynn asserts that it does not matter whether he actually
saw the contract, but rather whether he held a reasonable
belief that IST was falsely certifying compliance with con-
tractual specifications. He argues his experience in govern-
ment contracting "led him to believe that the contract between
IST and its military customer would have detailed specifica-
tions, [and] would require IST to maintain a quality assurance
plan . . . ."

   The fact that Glynn never actually saw the contracts is not
dispositive. While we noted in dicta in Mann that the fact the
plaintiff had not seen the bid specifications he was challeng-
ing "cast[ ] some doubt upon his claims," there is nothing in
that opinion that categorically requires that a plaintiff have
firsthand knowledge of a contract to bring a FCA claim. See
630 F.3d at 345. Glynn argues persuasively that such a
requirement would allow employers to insulate themselves by
prohibiting employees from ever accessing contractual docu-
ments. Circumstantial evidence can raise a distinct possibility
of a viable FCA action even where an employee does not
have access or has not actually viewed the contractual docu-
ments. Here, Glynn’s nineteen years of working for defense
contractors and substantial time running his own business pro-
vided the context for his objectively reasonable belief that IST
should have had a QAP in place.
                  GLYNN v. EDO CORPORATION                     13
   In rejecting the false certification theory, the district court
also cited Glynn’s admission that when he reported his con-
cerns to the government regarding compliance with the con-
tract, he "didn’t know whether or not it was a problem with
IST or whether or not it was a problem at [the Government
Customer]," but only that the result was "systems that would
likely put our troops in harm’s way." Glynn, 807 F. Supp. 2d
at 409. The distinct possibility test does not require that the
relator have all the puzzle pieces in place. Mann, 630 F.3d at
343-44. It only requires that he take acts in furtherance of a
qui tam suit. 31 U.S.C. § 3730(h). Glynn’s uncertainty does
not defeat his effort to satisfy the distinct possibility test.

   The district court also explained that the fact that Glynn
had given a boilerplate QAP to Caprario and had seen a modi-
fied version of the plan around the copy machine "severely
undermined" the objective reasonableness of Glynn’s belief
that IST did not have a QAP in place. Glynn, 807 F. Supp. 2d
at 410. On this point, the district court misconstrues its role
at the summary judgment phase. This evidence is just as
likely to support the conclusion that IST did not have a QAP
in place. It makes equal sense that IST would ask Glynn for
a boilerplate precisely because it did not have an adequate
quality control plan in operation. If there was a modified ver-
sion of the boilerplate on the copy machine, then it would be
reasonable to infer that IST was working on, but had not com-
pleted or implemented, a QAP.

   The evidence provides sufficient support for the conclusion
that IST did not have a QAP in place. An April 2005 email
exchange between redacted parties illustrates that the Govern-
ment Customer was upset that IST only had a draft QAP in
place at the time, noting that "[i]t doesn’t seem appropriate to
only have a draft test plan for inspection that is currently
ongoing." The email cites to a contractual provision: "In
accordance with SOW 3.3.1, IST shall conduct quality con-
formance inspections and tests. . . ." Further, deposition state-
ments by Dokmo, Rice, and Murrin all support Glynn’s
14                   GLYNN v. EDO CORPORATION
assertion that IST did not have a QAP in place for the MMBJs
in 2006.

   Before concluding that Glynn engaged in protected activity,
however, we must assess whether any false certification
related to quality assurance was material. A false certification
is only material and actionable if it has a "natural tendency"
to influence the government’s decision to pay for the con-
tracted service. 31 U.S.C. § 3729(a)(1)(G); U.S. ex rel. Wilson
v. Kellogg Brown & Root, Inc., 525 F.3d 370 (4th Cir. 2008);
U.S. ex rel. Harrison v. Westinghouse Savannah River Co.,
352 F.3d 908, 914 (4th Cir. 2003). The issue of materiality is
a mixed question of law and fact to be decided by the court.
Harrison, 352 F.3d at 914. However, the district court here
did not reach the question of materiality because it found
there had been no false certification.

   We hold that any false certification related to IST’s failure
to establish a QAP is not material.1 As the redacted e-mail
cited above explains, the government considered IST’s short-
comings in quality assurance to be a serious problem and a
contractual violation. However, most of the unredacted con-
tractual language available in the record pertaining to quality
assurance required IST to perform inspections and testing.
The record establishes that while IST may not have had a
finalized, consolidated QAP in place, it engaged in testing at
both the modular and systems level. Indeed, Glynn himself
was involved in that testing and the results-based efforts to
improve the quality of the MMBJs.

  IST may not have submitted a finalized QAP to the Gov-
ernment Customer in strict accordance with its contractual
obligations. But, every contractual breach is not a basis for a
FCA action. U.S. ex rel. Owens v. First Kuwaiti Gen. Trading
  1
   Although we disagree with the district court’s reasoning, we can affirm
the district court’s decision on any grounds apparent from the record.
United States v. Smith, 395 F.3d 516, 519 (4th Cir. 2005).
                    GLYNN v. EDO CORPORATION                         15
& Contracting Co., 612 F.3d 724, 726 (4th Cir. 2010)
("Congress crafted the FCA to deal with fraud, not ordinary
contractual disputes."). Any failure here was likely adminis-
trative. We cannot find it to be a material false certification
when IST was actively engaged in the testing that lies at the
heart of any quality assurance program.

                                  C.

   Finally, Glynn argues that he engaged in protected activity
because he initiated a government investigation. The FCA
protects an employee who "suppl[ies] information that set[s]
off an investigation." Neal v. Honeywell, Inc., 33 F.3d 860,
864 (7th Cir. 1994). However, there must be a distinct possi-
bility that the investigation the employee triggers with his dis-
closure will lead to a viable FCA action. Id.

   There is little question that Glynn successfully triggered an
investigation by the DOD Criminal Investigative Service.
Agent Hochberger communicated with Glynn for several
months to discuss his agency’s investigation of IST and
implied that his agency was partially responsible for recalling
the units in the field for testing.

   When Glynn contacted the government, he complained
about IST’s failure to recall the MMBJs from the field, per-
ceived testing deficiencies, the lack of a QAP, IST’s decision
not to inform the Government Customer of reductions in
range capacity at elevated temperatures, and false billing. As
explained in the two previous sections, these complaints do
not raise a distinct possibility of a viable FCA claim.2 While
Glynn may have perked the government’s ears, he had no pro-
tected basis for doing so under the FCA.
  2
   Glynn’s false billing claim is unsupported by any evidence outside of
Glynn’s bald assertions, which are not enough to survive summary judg-
ment. Guinness PLC, 955 F.2d at 901.
16               GLYNN v. EDO CORPORATION
                             IV.

   For the reasons stated above, we affirm the decision of the
district court.

                                                 AFFIRMED